Exhibit 99.1 Filed by Echo Healthcare Acquisition Corp. (Commission File No.000-51596) Pursuant to Rule425 under the Securities Act of 1933, as amended, and deemed filed pursuant to Rule14a-12 of the Securities Exchange Act of 1934, as amended Proposed Acquisition of XLNT Veterinary Care, Inc. (dba Pet DRx) by Echo Healthcare Acquisition Corporation November 26, 2007 Presentation Agenda . Additional Information and Cautionary Language . Executive Summary . Pet DRx: The Business and Opportunity . Financial Review . The Transaction 1 November 26, 2007 Additional Information Echo has filed a Registration Statement on Form S-4 with the Securities and Exchange Commission in connection with its pending merger with XLNT Veterinary Care, Inc. (“Pet DRx”), and has mailed a proxy statement/prospectus concerning the merger to Echo stockholders of record as of November 7, 2007. You are advised to read the proxy statement/prospectus carefully because itcontains important information about Echo, Pet DRx, and the merger. You can obtain the proxy statement/prospectus and Echo’s other filings with the SEC free of charge at the SEC’s web site at www.sec.gov, by directing a written request to: Corporate Secretary, Echo Healthcare Acquisition Corp., 8000 Towers Crescent Drive, Suite 1300, Vienna, VA 22182, or at www.echohealthcare.com. Echo, Pet DRx and their directors, executive officers, affiliates may be deemed to be participants in the solicitation of proxies for the special meeting of Echo’s stockholders to be held to approve the transaction.Information about the participants in the proxy solicitation and their interest in the merger is included in the proxy statement/prospectus with respect to the merger. 2 November 26, 2007 Cautionary Language re: Forward-Looking Statements Except for the historical information contained herein, certain matters discussed in the accompanying presentation, including statements as to the expected benefits of the combination of the two companies, future product and service offerings, expected synergies, and timing of closing, are forward-looking statements. These forward-looking statements are subject to risks and uncertainties that may cause actual results to differ materially, including, but not limited to, the satisfaction of conditions to closing of the proposed merger, including the risk that stockholder approval might not be obtained in a timely manner or at all, the ability to successfully integrate the two companies and achieve expected synergies following the merger, the ability of the combined company to successfully acquire, integrate and operate veterinary hospitals and clinics, requirements or changes affecting the businesses in which Pet DRx is engaged, veterinary services trends, including factors affecting supply and demand, dependence on acquisitions for growth,labor and personnel relations, changing interpretations of generally accepted accounting principles and other risks detailedfrom time to time in the SEC reports of Echo, including its Form 10-K and 10-Q filings, and its Form S-4 filed with the SEC. These forward-looking statements speak only as of the date hereof. Echo disclaims any intention or obligation to update or revise any forward-looking statements. 3 November 26, 2007 Executive Summary Overview of Pet DRx Merger Echo HealthcareAcquisitionCorp. (“Echo”) Echo is a special purpose acquisition corp. (“SPAC”) March 2006: Raised $57.5 million in IPO October 31, 2007: Held $58.2 million in trust (~$8.06 per non-founder share)* . November 19, 2007: . Share price closed at $7.97 . Warrant price closed at $1.18 . Unit price closed at $9.08 XLNT Veterinary Care(“Pet DRx”) . Founded in 2004, Pet DRx provides veterinary primary and specialty care services through network of 26 veterinary hospitals in California 12 months ended 6 months ended December 31, 2006 June 30, 2007 Revenue $17.4 million $28.4 million Pro Forma Revenue $70.3 million $35.2 million Background on the Merger . September 11, 2006: Echo signed merger agreement with Pet DRx . October 23, 2007: Merger agreement was amended . November 9, 2007: S-4 was declared effective by the SEC . December 12, 2007: Special meeting of shareholders to vote on the proposed merger *Net of estimated income taxes. 5 November 26, 2007 Investment Rationale Operates in a large, growing fragmented market Differentiated “Hub and Spoke” business model Well capitalized pro forma balance sheet: $59.1 mm in cash Well established acquisition track record and critical mass Management experienced in similar consolidation strategies Strong industry fundamentals driving growth; recession resistant Significant arbitrage between public and private market values 6 November 26, 2007 Key Executives . Gene Burleson – Chairman of the Board –
